DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed 01/15/2021. Claims 1-8 and 10 are amended. Claims 13-21 are new. Claims 1-21 are currently pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/15/2021, with respect to the rejection(s) of claim(s) 1-4 and 7-12 under 35 U.S.C. 102(a)(1) as being anticipated by Onishi; claim 5 under 35 U.S.C. 103 as being unpatentable over Onishi in view of Piccagli; and claim 6 under 35 U.S.C. 103 as being unpatentable over Onishi in view of Morriss, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kayan as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Regarding claim 12, the claim recites “wherein providing inflation fluid to the dissection balloon inflates the dissection balloon progressively along the longitudinal axis from the proximal portion of the dissection balloon to the distal portion of the dissection balloon.” Since claim 10 already recites inflating the balloon progressively along its longitudinal axis from a proximal end to a distal end, claim 12 fails to further limit claim 10, specifically since a proximal portion and distal portion of the balloon do not further limit a proximal end and distal end of the balloon. Therefore, the claim is in improper dependent form.
	Regarding claim 14, the claim recite “wherein the dissection balloon is configured to inflate progressively along the length of the dissection balloon from the proximal end of the dissection balloon to the distal end of the dissection balloon.” Since claim 13 already recites an inflated condition of the balloon and the balloon transitioning to the inflated condition progressively along its length from a proximal end to a distal end, claim 14 fails to further limit the claim limitations of claim 13, since one of ordinary skill would’ve understood the balloon to be configured to inflate in an inflated condition. Therefore, the claims are in improper dependent form.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 10-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayan (6436118 B1).
	Regarding claim 1, Kayan discloses (abstract; Col. 7 line 50-Col. 9 line 36, Col. 11 line 56-Col. 14 line 51; Figs. 1-12C and 22-24E) a balloon dissector assembly comprising: 
	a balloon dissector (dissection device 200 and piston pump 500, Fig. 24) including, 
		an elongate shaft (hollow tube 205, which one of ordinary skill would’ve understood to be included in dissection device 200 as depicted in Fig. 24, Col. 11 lines 56-67; Figs. 22 and 24) having a proximal portion and a distal portion and defining a longitudinal axis (Fig. 22), 
		a handle (520, Col. 13 lines 49-63, Fig. 24) disposed on the proximal portion of the elongate shaft (520 disposed on proximal portion of hollow tube 205, Fig. 24), and 
		a dissection balloon (230, which dissects tissue as it’s inflated, Col. 11 line 56-Col. 12 line 14 and Col. 12 lines 27-42; Figs. 22 and 24) supported on the distal portion of the elongate shaft (proximal end of tubular balloon 230 sealed to distal portion of outer wall of hollow tube 205, Col. 11 line 56-Col. 12 line 14; Figs. 22 and 24), the dissection balloon having proximal and distal ends and defining a length extending from the proximal end to the distal end (annotated Fig. 22), the dissection balloon including a substantially cylindrical shape (balloon 230 is tubular, which one of ordinary skill would’ve understood to encompass a substantially cylindrical shape, Figs. 22 and 24) having a deflated 

    PNG
    media_image1.png
    651
    826
    media_image1.png
    Greyscale

Annotated Figure 22 of Kayan
	Regarding claim 2, Kayan discloses the assembly of claim 1. Kayan further discloses wherein the dissection balloon is configured to inflate progressively along the length of the dissection balloon from the proximal end of the dissection balloon to the distal end of the dissection balloon (balloon 230 inflated from a proximal end distally, Col. 9 lines 14-36; Figs. 12-12C and 24).
	Regarding claim 3, Kayan discloses the assembly of claim 1. Kayan further discloses further including a guide assembly (guide rod 600 and handle 610, Col. 13 lines 49-63; Fig. 24) selectively engageable with the balloon dissector (guide rod 600 engageable with hollow tube 205, Col. 13 lines 49-63; Figs. 24-24D), the guide assembly including a housing (handle 610) and a guide member extending from the housing (guide rod 600, which extends from handle 610, Fig. 24).
	Regarding claim 4, Kayan discloses the assembly of claim 1. Kayan further discloses wherein the second diameter is greater than the first diameter (one of ordinary skill would’ve understood balloon 230 to have a greater diameter when in an inflated condition than in a deflated condition, Col. 9 lines 14-36; Figs. 12-12C and 24).
	Regarding claim 5, Kayan discloses the assembly of claim 1. Kayan further discloses wherein the dissection balloon includes a first length when the dissection balloon is in the deflated condition and a second length when the dissection balloon is in the inflated condition, the second length being greater than the first length (balloon inverted into hollow tube 205 in deflated condition, in which balloon may be further folded to shorten the length of the balloon, then inflated into fully inflated condition outside of hollow tube 205, in which fully inflated balloon may be longer than hollow tube 205; therefore, one of ordinary skill would’ve understood the length of balloon in the fully inflated condition to be greater than the deflated condition, since balloon 230 in the deflated condition resides in hollow tube 205 and is shorter in length and then expands to a length longer than hollow tube 205, Col. 3 lines 1-12; Fig. 22).
	Regarding claim 7, Kayan discloses the assembly of claim 1. Kayan further discloses wherein the handle of the balloon dissector includes an inflation port (inflation valve 210 formed on hollow tube 
	Regarding claim 8, Kayan discloses the assembly of claim 1. Kayan further discloses wherein the dissection balloon is transparent (balloon 230 formed of a transparent material, Col. 12 lines 1-14).


	Regarding claim 10, Kayan discloses (abstract; Col. 7 line 50-Col. 9 line 36, Col. 11 line 56-Col. 14 line 51; Figs. 1-12C and 22-24E) a method for separating tissue, the method comprising: 	
	directing a dissection balloon (230, which dissects tissue as it’s inflated, Col. 11 line 56-Col. 12 line 14 and Col. 12 lines 27-42; Figs. 22 and 24) through tissue of a patient (balloon 230 directed through tissue as it’s inflated), the dissection balloon having proximal and distal portions and defining a longitudinal axis (annotated Fig. 22 with respect to claim 1); and 
	providing inflation fluid to the dissection balloon (balloon 230 inflated via inflation means, see fluid intake valve of piston pump, which one of ordinary skill would’ve understood to be included on piston pump 500, Col. 12 lines 27-60 and Col. 13 line 49-Col. 14 line 10; Figs. 22-24) to inflate the dissection balloon progressively along the longitudinal axis of the dissection balloon from a proximal end of the dissection balloon to a distal end of the dissection balloon (as inflation progresses, balloon inflates from a proximal end distally to the distal end of the balloon, Col. 9 lines 14-36; note one of ordinary skill would’ve understood balloon 230 to inflate similarly to balloon 70 as described with respect to Figs. 12-12C, Figs. 22 and 24).
	Regarding claim 11, Kayan discloses the method of claim 10. Kayan further discloses wherein directing the dissection balloon through tissue of patient includes receiving a guide member (guide rod 
	Regarding claim 12, Kayan discloses the method of claim 10. Kayan further discloses wherein providing inflation fluid to the dissection balloon inflates the dissection balloon progressively along the longitudinal axis from the proximal portion of the dissection balloon to the distal portion of the dissection balloon (as inflation progresses, balloon inflates from a proximal end distally to the distal end of the balloon, Col. 9 lines 14-36; note one of ordinary skill would’ve understood balloon 230 to inflate similarly to balloon 70 as described with respect to Figs. 12-12C, Figs. 22 and 24).


	Regarding claim 13, Kayan discloses (abstract; Col. 7 line 50-Col. 9 line 36, Col. 11 line 56-Col. 14 line 51; Figs. 1-12C and 22-24E) a balloon dissector assembly comprising: 
	a balloon dissector (dissection device 200 and piston pump 500, Fig. 24) including, 
		an elongate shaft (hollow tube 205, which one of ordinary skill would’ve understood to be included in dissection device 200 as depicted in Fig. 24, Col. 11 lines 56-67; Figs. 22 and 24) having a proximal portion and a distal portion and defining a longitudinal axis (Fig. 22), 
		a handle (520, Col. 13 lines 49-63, Fig. 24) disposed on the proximal portion of the elongate shaft (520 disposed on proximal portion of hollow tube 205, Fig. 24), and 
		a dissection balloon (230, which dissects tissue as it’s inflated, Col. 11 line 56-Col. 12 line 14 and Col. 12 lines 27-42; Figs. 22 and 24) supported on the distal portion of the elongate shaft (proximal end of tubular balloon 230 sealed to distal portion of outer wall of hollow tube 205, Col. 11 line 56-Col. 12 line 14; Figs. 22 and 24), the dissection balloon having proximal and distal ends (annotated Fig. 22 with respect to claim 1), the dissection balloon including a substantially cylindrical shape (balloon 230 is tubular, which one of ordinary skill would’ve understood to encompass a 
	Regarding claim 14, Kayan discloses the assembly of claim 13. Kayan further discloses wherein the dissection balloon is configured to inflate progressively along the length of the dissection balloon from the proximal end of the dissection balloon to the distal end of the dissection balloon (balloon 230 inflated from a proximal end distally, Col. 9 lines 14-36; Figs. 12-12C and 24).
	Regarding claim 15, Kayan discloses the assembly of claim 13. Kayan further discloses further including a guide assembly (guide rod 600 and handle 610, Col. 13 lines 49-63; Fig. 24) selectively engageable with the balloon dissector (guide rod 600 engageable with hollow tube 205, Col. 13 lines 49-63; Figs. 24-24D), the guide assembly including a housing (handle 610) and a guide member extending from the housing (guide rod 600 which extends from handle 610, Fig. 24).
	Regarding claim 16, Kayan discloses the assembly of claim 13. Kayan further discloses wherein the second diameter is greater than the first diameter (one of ordinary skill would’ve understood 
	Regarding claim 17, Kayan discloses the assembly of claim 13. Kayan further discloses wherein the dissection balloon includes a first length when the dissection balloon is in the deflated condition and a second length when the dissection balloon is in the inflated condition, the second length being greater than the first length (balloon inverted into hollow tube 205 in deflated condition, in which balloon may be further folded to shorten the length of the balloon, then inflated into fully inflated condition outside of hollow tube 205, in which fully inflated balloon may be longer than hollow tube 205; therefore, one of ordinary skill would’ve understood the length of balloon in the fully inflated condition to be greater than the deflated condition, since balloon 230 in the deflated condition resides in hollow tube 205 and is shorter in length and then expands to a length longer than hollow tube 205, Col. 3 lines 1-12; Fig. 22).
	Regarding claim 19, Kayan discloses the assembly of claim 13. Kayan further discloses wherein the handle of the balloon dissector includes an inflation port (inflation valve 210 formed on hollow tube 205, which one of ordinary skill would’ve understood to be included with handle 520 since dissection device 200 couples and can be used with piston pump 500, Col. 11 lines 56-67 and Col. 13 lines 49-63; Figs. 22 and 24).
	Regarding claim 20, Kayan discloses the assembly of claim 13. Kayan further discloses wherein the dissection balloon is transparent (balloon 230 formed of a transparent material, Col. 12 lines 1-14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kayan in view of Criscuolo (US 2005/0004592 A1).
	Regarding claims 6 and 18, Kayan discloses the assembly of claims 1 and 15, respectively.
	However, Kayan fails to disclose wherein the housing of the guide assembly is configured for snap-fit engagement with the handle of the balloon dissector.
	Criscuolo teaches (Paras. [0066]-[0067], [0076]-[0078] and [0086]-[0091]), in the same field of endeavor, a balloon dissector and balloon tip cannula device including a housing of a guide assembly (latching adapter 132 of obturator 86, Paras. [0077]-[0078]) configured for snap-fit engagement with a handle of a balloon dissector (latching adapter 132 snapped into engagement with recesses of adaptor flange 106 of balloon tip cannula 82, which functions as a handle and connects to balloon dissector in 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the guide assembly of Kayan to be configured for snap-fit engagement with a handle, as taught by Criscuolo, in order to provide an engagement mechanism that would allow the capability of locking the guide assembly to the handle of the balloon dissector to facilitate insertion of the balloon dissector through an incision in a patient’s body.
Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kayan in view of Kieturakis (US 5607443).
	Regarding claims 9 and 21, Kayan discloses the assembly of claims 1 and 13, respectively. 
	Kayan further discloses a dissector assembly comprising: the balloon dissector assembly of claims 1 and 13 (dissection device 220 and piston pump 500, Figs. 22 and 24).
	However, Kayan fails to disclose an access assembly configured to releasably receive the balloon dissector assembly.
	Kieturakis teaches (abstract; Col. 13 lines 15-43; Fig. 22), in the same field of endeavor, a device for creating an anatomic working space including a balloon assembly (181) and an access assembly (trocar 146) configured to releasably receive the balloon assembly (balloon assembly 181 introduced into anatomic space via trocar, which maintains Luer fitting 194 of balloon assembly outside of trocar 146 and therefore releasably receives balloon assembly 181 through introduction and withdrawal of balloon assembly through trocar, Col. 13 lines 15-43) for the purpose of providing introduction and access to the space where the surgical procedure is to be performed (abstract, Col. 13 lines 15-43).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0041951 A1 to Glozman, disclosing a balloon assembly inflated from a proximal end to a distal end.
US 2014/0277069 A1 to Bhagchandani, disclosing a balloon assembly inflated from a proximal end to a distal end.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771